Concurring and Dissenting Opinion by
Judge Blatt :
I concur in the majority’s affirmance of the Commission’s order extending service to Webster Hall, but I must dissent from the reversal of the Commission’s order requiring service to Howard Johnson’s. I believe that there was substantial evidence to support the finding of the Commission that Howard Johnson’s suffered a competitive disadvantage here, which the Commission properly believed should be remedied.
The majority has held here that the evidence presented by Howard Johnson’s was speculative and conjectural, but, in so doing, it has adopted the role of factfinder and has usurped the responsibility of the Commission to evaluate the credibility of the witnesses and the weight to be given to their testimony. County of Chester v. Pennsylvania Public Utility Commission, 47 Pa. Commonwealth Ct. 366, 408 A.2d 552 (1979).
I believe that the. testimony by the manager of Howard Johnson’s as to the damage suffered by it due to the loss of clientele, although admittedly not unequivocal, was probative and could reasonably have been relied upon by the Commission. The informality and statistical validity of Howard Johnson’s survey of persons using limousine service also raised a question of credibility to be determined by the Commission. In addition, there was evidence that Howard Johnson’s was the only major Pittsburgh hotel which was not served by Airlines and that, inasmuch as Howard Johnson’s was only about one-quarter mile from Crossgates, Airlines would suffer no great expense in providing the requested service.
*304I would, therefore, hold that substantial evidence existed to support the Commission’s finding that lack of airport limousine service to Howard Johnson’s placed it at a competitive disadvantage.